DETAILED ACTION
This action is responsive to the applicant’s amendments/arguments filed on March 16, 2022 for the reissue application control No. 16/986,448. The drawings are accepted as indicated in the enclosed form PTO-326. In view of the amendments and arguments, the claim objections and the 251 rejection presented in the previous Office action are withdrawn. However, the prior art rejections are maintained for the reasons set forth below. This action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,525,036 (the ‘036 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Status of the Claims
The following is the status of the claims, relative to the patent claims:
Claims 1-2 and 11 are amended, claims 3-10 and 12-15 are original and claims 16-20 are new. Thus, claims 1-20 are pending in this application, among those, claims 1, 11 and 16 are independent.
Prior Art
Claims 1-20 are examined based on the following references:
US Patent Application No. 2014/0346605 to Zeitzoff et al (“Zeitzoff”).
US Patent Application No. 2015/0035074 to Obradovic et al (“Obradovic”).
Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 1-4, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeitzoff.

Claim 1:
Zeitzoff discloses a semiconductor device (Fig. 1, reproduced below. Figs. 2-11 which illustrate detailed steps for fabricating the device in Fig. 1 are also used in this rejection) comprising:

    PNG
    media_image1.png
    517
    541
    media_image1.png
    Greyscale
 

a substrate 11 and a fin 12 disposed on the substrate to extend in a first direction. Specifically, Zeitzoff discloses: “the method begins by providing a semiconductor substrate 11, such as a bulk silicon wafer, a silicon-on-insulator wafer, or a wafer of other semiconductor material. A non-planar structure 12, such as fin structure, is formed on the semiconductor substrate 11. The fin structure 12 extends in the direction of a fin axis 13 and has a top surface 14 and side surfaces 15 and 16 (shown only in FIG. 1).” Zeitzoff at paragraph 17. Emphasis added.
a trench (combination of source/drain and region 54) disposed on the fin, wherein the trench is arranged in a straight line along a second direction crossing the first direction. Zeitzoff discloses: “In FIG. 5, the epitaxial material 46 and fin structure 12 in the exposed regions 52 are anisotropically etched to form trenches 54 in both the source region 34 and the drain region 36.” Zeitzoff at paragraph 22. Emphasis added.
a gate structure crossing the fin in the first direction. Zeitzoff discloses: “In FIGS. 1 and 2, gates 20 are formed across the fin structure 12 and extend in the direction of gate axes 22 substantially perpendicular to the fin axis 13. FIG. 1 illustrates one central gate 24, and adjacent gates 26 and 28, while FIGS. 2-11 illustrate central gate 24 and portions of gates 26 and 28 adjacent central gate 24.” Zeitzoff at paragraph 18. Emphasis added.
a spacer disposed on sidewalls of the gate structure. Zeitzoff discloses: “In FIG. 3, first spacers 42 are formed on the top surface 14 of the fin structure 12 and around the gates 20 using known deposition and etch steps.” Zeitzoff at paragraph 20. Emphasis added.
a source/drain region disposed inside the trench, on at least one side of the gate structure to be disposed in the fin and including a first recess, a bottom surface of the first recess is nearer to a top surface of the substrate than a top surface of the fin. Zeitzoff discloses: “In FIG. 5, the epitaxial material 46 and fin structure 12 in the exposed regions 52 are anisotropically etched to form trenches 54 in both the source region 34 and the drain region 36. The etch may be performed with any suitable anisotropic etchant (typically a "dry etch") selective to the epitaxial material 46 and fin structure 12. The trenches 54 are formed with a selected depth, indicated by double-ended arrow 56, and a selected width, indicated by double-ended arrow 58. As shown, the exemplary trench 54 is formed with a depth 56 extending below the lower gate surfaces 30, although the trench 54 may be formed at a shallower depth that is above the lower gate surfaces 30. The depth 56 is dependent on the duration of the etch process, and the width 58 is dependent on the thickness of the second spacers 50. While the trench 54 may be formed with any appropriate dimensions, in an exemplary embodiment the depth 56 is about 20 nanometers (nm) to about 45 nm and the width 58 is at least about 8 nm to about 10 nm and may be as large as 20 nm. As shown, each exemplary trench 54 is defined by a substantially vertical side or recessed surface 62 (proximate to gate 24) aligned with second spacer 50, a substantially horizontal bottom surface 64 parallel to top surface 14 of the fin structure 12, and a substantially vertical side surface 66 (remote from gates 24) aligned with second spacer 50.” Zeitzoff at paragraph 22. Emphasis added.
a silicide layer filling the first recess (Fig. 9, reproduced below). Zeioff discloses: “FIG. 9 illustrates an embodiment similar to that of FIG. 8, but where the metal silicide layer 73 alone forms a contact 70 completely filling each trench 54, as in FIG. 7. Specifically, a metal layer is deposited onto the surfaces 62, 64 and 66 of the trenches 54 in a sufficient amount such that, when reacted, the metal silicide layer 73 forming contact 70 fills the trenches 54.” Zeitzoff at paragraph 26. Emphasis added.

    PNG
    media_image2.png
    290
    474
    media_image2.png
    Greyscale


Claim 2:
The semiconductor device of claim 1, wherein the source/drain region is U-shaped in view of a cross section taken in the lengthwise direction. Fig. 5, reproduced below, shows the U-shaped of the source/drain region.

    PNG
    media_image3.png
    290
    506
    media_image3.png
    Greyscale


Claims 3-4:
	Fig. 5 and its associated description also disclose these limitations which are the source/drain region (34 and 36) is in contact with the substrate (11) and a bottom surface of the silicide layer is lower than a top surface of the fin (12).

Claim 11:
A semiconductor device comprising: a substrate; a fin formed on the substrate, wherein the fin includes a first fin protrusion and a second fin protrusion formed on the substrate; a first recess disposed between the first fin protrusion and the second fin protrusion, wherein the first recess, the first fin protrusion and the second fin protrusion are arranged in a straight line along a first direction; a first gate structure and a second gate structure crossing the first fin protrusion and the second fin protrusion in a second direction, respectively; a first spacer and a second spacer disposed on inner sidewalls of the first gate structure and the second gate structure, respectively, wherein the inner sidewalls face each other through the first recess; a source/drain region disposed in the first recess, wherein one end of the source/drain region is disposed under the first spacer and another end of the source drain/region is disposed under the second spacer, and a silicide layer disposed on the source/drain region, wherein the silicide layer and the source/drain region fill the first recess.
This claim is rejected for the same reasons discussed in claim 1. Fig. 5, reproduced above, clearly shows first and second fin protrusions 12, first and second recesses 54, first and second gates 20, first 42 and second 50 spacers, the source/drain region includes a first source/drain region and a second source/drain region 34 and 36, and wherein the first source/drain region is interposed between the substrate and the second source/drain region.

Claims 12-13:
	These claims are rejected for the same reasons as claims 2-3, respectively.

Claim 15:
The semiconductor device of claim 11, further comprising a contact disposed on the silicide layer. 
Zeitzoff discloses: “ In an exemplary process, a metal layer is deposited onto the surfaces 62, 64 and 66 of the trenches 54 and on the top surface 48 of the epitaxial material 46 and is reacted to form a metal silicide layer 73 of the contact 70.” Zeitzoff at paragraph 23. Emphasis added.

Claims 16 and 18:
This claim is rejected for the same reasons discussed in claim 1. Regarding the recited a plurality of channel patterns limitation, Fig. 1 of Zeitzoff and its relevant descriptions clearly disclose a plurality of channel patterns spaced apart from the substrate, each of the plurality of channel patterns being spaced apart from each other and the plurality of channel patterns includes first and second channel patterns in the thickness direction of the substrate.

Claim 19:
	Also as discussed in claim 1, Zeitzoff discloses silicide layer 73 is metal.

Claim 20: 
	Figs. 1 and 9 of Zeitzoff show the recited limitation.

B.	Claims 5-10 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over Zeitzoff in view of Obradovic.

Claims 5-7: 
Zeitzoff discloses a semiconductor device as discussed in claim 1 above. It further discloses that the spacer includes a first spacer (42) and a second spacer (50), the first spacer (42) is interposed between the gate structure (20) and the second spacer (50) but it does not expressly disclose a detailed implementation that is a top surface of the source/drain region is in contact with the second spacer as called for in claim 5 or a distance between the source/drain region and the gate structure is greater than or equal to a width of a bottom surface of the first spacer as called for in claim 6 or an outer surface of the second spacer is connected to a surface of the first recess without forming a step at a boundary between the second spacer and the first recess as called for in claim 7. However, these missing information would have been obvious to a person with ordinary skill in the art (POSITA) since other prior art has taught such implementation of a finFET. 
For example, Obradovic discloses finFET device as Zeitzoff and in Figs. 4 and 5, reproduced below, it discloses a detailed implementation that a top surface of the source/drain region (310 and 325) is in contact with the second spacer (320), a distance between the source/drain region and the gate structure (305) is greater than a width of a bottom surface of the first spacer (315) and an outer surface of the second spacer (320) is connected to a surface of the first recess without forming a step at a boundary between the second spacer and the first recess.    


    PNG
    media_image4.png
    395
    419
    media_image4.png
    Greyscale

It would have been obvious for a POSITA to use the implementing taught in Obradovic for the missing information in Zeitzoff. 
Because Zeitzoff does not disclose detailed implementations discussed above, a POSITA would have a motivation to find a similar reference such as Obradovic that teaches these detailed implementations.

Claims 8-9 and 14:
Zeitzoff does not expressly disclose the source/drain region includes a first source/drain region and a second source/drain region, wherein the first source/drain region is interposed between the trench and the second source/drain region as called for in claims 8 and 14, and a sum of a width of a top surface of the first source/drain region and a width of a top surface of the second source/drain region is smaller than or equal to a width of a bottom surface of the spacer as called for in claim 9. 
However, dealing with these missing details would have motivated a POSITA to find a reference such as Obradovic which teaches these implementations. Obradovic discloses these missing details in Figs. 4 and 5.

Claim 10:
Zeitzoff does not expressly disclose the first source/drain region and the second source/drain region are doped with a first impurity, and a concentration of the first impurity in the first source/drain region is different from that of the first impurity in the second source/drain region as called for in the claim. However, this missing information would have been obvious to a POSITA in view of Obradovic for the same motivation discussed in claim 5. 
Specifically, regarding these limitations, Obradovic expressly teaches: “A second doping of the semiconductor material 310 shown in FIG. 3 can then be performed, using the secondary sidewall spacer 320, to provide a second highly doped semiconductor material 325 on the semiconductor material 310.” Obradovic at paragraph 44. Emphasis added.

C.	Claim 17 is rejected under pre-AIA  35 U.S.C. 103 as being obvious over Zeitzoff.
Zeitzoff discloses a semiconductor device as discussed in claim 1 above but does not expressly disclose that the metal includes at least one of Pt, Ni or Co. However, this missing limitation would have been obvious to a POSITA in view of Zeitzoff’s disclosure itself.
Specifically, Zeitzoff discloses silicide layer 73 shown in Fig. 9 embodiment is a metal silicide. Zeitzoff further discloses that gates 20 of the semiconductor device can be formed using metal compound such as cobalt silicide, nickel silicide. Zeitzoff at paragraph 19. 
It would have been obvious to a POSITA to use the same nickel or cobalt in the silicide compound for filling the first recess as well as the compound for forming the gates 20 of the semiconductor device for convenience purpose. In other words, it makes sense to use the same compound for filling the recess and forming the gates.
Response to Arguments
Applicant’s arguments filed on 3/16/2022 have been carefully considered, however, they are not found persuasive for the following reasons:
Regarding the argument that “the source and drain regions of the Zeitzoff device are not disposed inside of the trenches.” Response at page 11.
As shown in Fig. 5 of Zeitzoff, reproduced below, if the region 34 and the region 36 are included with the region 54 and using the term “trench” for this combination, the recited limitation is clearly met. This is clearly the same as Fig. 2a, reproduced below, shown in the applicant’s disclosure, the “trench” region is the combination of the regions 151 (source/drain, left and right) and the region 143 where the silicide layer 161 is filled. In other words, it is merely a matter of interpretation. 

    PNG
    media_image5.png
    296
    481
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    457
    440
    media_image6.png
    Greyscale


Regarding the argument that “Zeitzoff does not disclose a source/drain region disposed inside a trench that includes a first recess filled with a silicide layer.” Response at page 12.
The applicant appeared to use Fig. 8 of Zeitzoff for this argument, however, as presented in the previous Office action and repeated above, the embodiment shown in Fig. 9 of Zeitzoff, reproduced below, is used for this rejection. The recited “trench” is the combination of the source/drain regions (around the region 54) and the region 54 itself. 

    PNG
    media_image7.png
    319
    493
    media_image7.png
    Greyscale

With reference to the obviousness rejection, applicant argues that Obradovic does not disclose “the above-referenced features.” Response at page 12.
Because, as discussed above, Zeitzoff alone or in combination with Obradovic, discloses or suggests all of the features referenced in the response, the obviousness rejection is proper and is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991